Exhibit 10.05
CADENCE DESIGN SYSTEMS, INC.
EMPLOYMENT AGREEMENT
WITH MICHAEL J. FISTER
     THIS AGREEMENT (this “Agreement”) dated July 29, 2008 (the “Effective
Date”), between CADENCE DESIGN SYSTEMS, INC., a Delaware corporation (the
“Company”), and Michael J. Fister (“Executive”) supercedes any previous
employment agreement between the parties.
     WHEREAS, the Company is engaged in the electronic design automation
software business; and
     WHEREAS, the Company desires to obtain the continued services of Executive
as President and Chief Executive Officer, and Executive desires to continue to
perform such services for the Company, on the terms and conditions as set forth
herein.
     NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth below, it is mutually agreed as follows:
1. TERM AND DUTIES.
     1.1 EFFECTIVE DATE. The Company hereby continues to employ Executive and
Executive hereby accepts continued employment pursuant to the terms and
provisions of this Agreement as of the Effective Date. Executive shall continue
to be employed on an at will basis, meaning that either Executive or the Company
may terminate Executive’s employment at any time, with or without Cause (as
defined in Section 4.2 hereof), in the manner specified herein.
     1.2 SERVICES.
          (a) Executive shall have the title President and Chief Executive
Officer (“CEO”). Executive’s duties will be assigned to Executive from time to
time by the Board of Directors of the Company (the “Board”). Executive shall
report directly to the Board.
          (b) During his employment with the Company as CEO, the Company shall
recommend Executive’s membership on the Board to the Board’s Corporate
Governance and Nominating Committee.
          (c) Executive shall be required to comply with all applicable company
policies and procedures, as such shall be adopted, modified or otherwise
established by the Company from time to time.
     1.3 NO CONFLICTING SERVICES. During his employment with the Company,
Executive agrees to devote his productive time and best efforts to the
performance of Executive’s duties hereunder. Executive further agrees, as a
condition to the performance by the Company of each and all of its obligations
hereunder, that so long as Executive is employed by the Company as CEO pursuant
to the terms of this Agreement, he will not directly or indirectly render
services of any nature to, otherwise become employed by, serve on the board of
directors of, or otherwise





--------------------------------------------------------------------------------



 



participate or engage in any other business except as expressly authorized under
the Company’s Code of Business Conduct. Nothing herein contained shall be deemed
to preclude Executive from having outside personal investments and involvement
with appropriate community activities, or from devoting a reasonable amount of
time to such matters, provided that they shall in no manner interfere with or
derogate from Executive’s work for the Company and that they comply with the
Company’s Code of Business Conduct.
     1.4 OFFICE. The Company shall maintain an office for Executive at the
Company’s corporate headquarters, which currently are located in San Jose,
California.
2. COMPENSATION.
     The Company shall pay to Executive, and Executive shall accept as full
consideration for his services hereunder, compensation consisting of the
following:
     2.1 BASE SALARY. As of the Effective Date, the Company shall pay Executive
a base salary of One Million Dollars ($1,000,000) per year (“Base Salary”),
payable in installments in accordance with the Company’s customary payroll
practices, less such deductions and withholdings required by law or authorized
by Executive. The Board or the Compensation Committee of the Board (the
“Compensation Committee”) shall review the amount of the Base Salary from time
to time, but no less frequently than annually. Any increase approved during the
first four (4) months of the Company’s fiscal year shall become retroactively
effective as of the beginning of such fiscal year, and any increase approved
thereafter shall become effective on the date determined by the Board or the
Compensation Committee, as appropriate.
     2.2 BONUS. Executive shall participate in the Company’s Senior Executive
Bonus Plan or its successor (the “Bonus Plan”) at an annual target bonus of one
hundred percent (100%) of Executive’s Base Salary (the “Target Bonus”) for the
Company’s fiscal year with respect to which such bonus shall be determined
pursuant to the terms of such Bonus Plan (the criteria for earning a bonus
thereunder are set annually by the Compensation Committee). The Board or the
Compensation Committee shall review the amount of the Target Bonus from time to
time, but no less frequently than annually. The Board or the Compensation
Committee may choose, in its sole discretion, to approve a bonus payment in
excess of 100% of Executive’s Base Salary for any fiscal year.
     2.3 EQUITY GRANTS. Executive shall be eligible to receive grants of either
restricted stock or stock options, or both, as the Compensation Committee may
determine from time to time. All stock options shall be granted at not less than
one hundred percent (100%) of the fair market value of the Company’s common
stock on the date of grant. Any awards shall vest in accordance with the
Company’s vesting policy for additional grants to executive officers of the
Company in effect on the date of the grant by the Compensation Committee, and
shall contain such other terms and conditions as shall be set forth in the
agreement documenting the grant.
     2.4 INDEMNIFICATION. In the event Executive is made, or threatened to be
made, a party to any legal action or proceeding, whether civil or criminal, by
reason of the fact that Executive is or was a director or officer of the Company
or serves or served any other

2



--------------------------------------------------------------------------------



 



corporation, limited liability company, partnership, joint venture or other
entity which is at least fifty percent (50%) or more owned by the Company or
controlled by the Company in any capacity at the Company’s request, Executive
shall be indemnified by the Company, and the Company shall pay Executive’s
related expenses when and as incurred, all to the fullest extent not prohibited
by law, as more fully described in and subject to the terms of the form of
Indemnity Agreement attached hereto as Exhibit A.
3. EXPENSES AND BENEFITS.
     3.1 REASONABLE AND NECESSARY BUSINESS EXPENSES. In addition to the
compensation provided for in Section 2 hereof, the Company shall reimburse
Executive for all reasonable, customary and necessary expenses incurred in the
performance of Executive’s duties hereunder. Executive shall first account for
such expenses by submitting a statement itemizing such expenses prepared in
accordance with the policy set by the Company for reimbursement of such
expenses. The amount, nature and extent of reimbursement for such expenses shall
always be subject to the control, supervision and direction of the Company’s
Chief Financial Officer, and/or its General Counsel, and the Board.
     3.2 BENEFITS. During Executive’s full-time employment with the Company,
pursuant to this Agreement:
          (a) Executive shall be eligible to participate in the Company’s
standard U.S. health insurance, life insurance and disability insurance plans,
as such plans may be modified from time to time;
          (b) Executive shall be eligible to participate in the Company’s
qualified and non-qualified retirement and other deferred compensation programs
pursuant to their terms, as such programs may be modified from time to time; and
          (c) Executive shall be eligible to participate in any other benefit
plan or arrangement implemented for other executive officers of the Company for
which he satisfies the same eligibility requirements applicable to those
executive officers.
     3.3 SARBANES-OXLEY ACT LOAN PROHIBITION. To the extent that any company
benefit, program, practice, arrangement, or any term of this Agreement would or
might otherwise result in the Company’s extension of a credit arrangement to
Executive not permissible under the Sarbanes-Oxley Act of 2002 (a “Loan”), the
Company will use reasonable efforts to provide Executive with a substitute for
such Loan, which is lawful and of at least equal value.
4. TERMINATION OF EMPLOYMENT.
     4.1 GENERAL. Executive’s employment by the Company as CEO under this
Agreement shall terminate immediately upon delivery to Executive of written
notice of termination by the Company, upon the Company’s receipt of written
notice of termination by Executive at least thirty (30) days before the
specified effective date of such termination, or upon Executive’s death or
Permanent Disability (as defined in Section 4.4 hereof); provided, however, that
only five (5) business days’ written notice, but subject to any cure provision,
shall be required under this Section 4.1 in connection with Executive’s
voluntary termination of his

3



--------------------------------------------------------------------------------



 



employment in connection with a Constructive Termination (as defined in
Section 4.3 hereof). In the event of such termination, except where Executive is
terminated for Cause (as defined in Section 4.2 hereof) or as the result of a
Permanent Disability or death, or where Executive voluntarily terminates his
employment for any reason other than in connection with a Constructive
Termination, and upon execution by Executive at or about the effective date of
such termination of the Executive Transition and Release Agreement, in the form
attached hereto as Exhibit B (the “Transition Agreement”), the Company shall
provide Executive with the benefits set forth in the Transition Agreement.
     4.2 DEFINITION OF CAUSE. For purposes of this Agreement, “Cause” shall be
limited to (1) Executive’s gross misconduct or fraud in the performance of his
services hereunder; (2) Executive’s conviction or guilty plea or plea of nolo
contendere with respect to any felony other than vicarious liability solely as a
result of his position as Chief Executive Officer; (3) Executive’s engaging in
any material act of theft or other material misappropriation of company property
in connection with his employment; (4) Executive’s material breach of this
Agreement after written notice delivered to Executive identifying such breach
and his failure to cure such breach, if curable, within thirty (30) days
following delivery of such notice; (5) Executive’s material breach of the
Proprietary Information Agreement (as defined in Section 8 hereof) after written
notice delivered to Executive identifying such breach and his failure to cure
such breach, if curable, within thirty (30) days following delivery of such
notice; (6) Executive’s material failure/refusal to perform his assigned duties
after written notice delivered to Executive identifying such failure/refusal and
his failure to cure such failure/refusal, if curable, within thirty (30) days
following delivery of such notice; or (7) Executive’s material breach of the
Company’s Code of Business Conduct as such code may be revised from time to time
after written notice delivered to Executive identifying such breach and his
failure to cure such breach, if curable, within thirty (30) days following
delivery of such notice. In no event may the Company terminate Executive’s
employment for Cause unless and until there shall have been delivered to
Executive a copy of a resolution duly adopted by the affirmative vote of at
least a majority of the Board at a meeting of the Board called and held for the
purpose (after reasonable notice to Executive and an opportunity for Executive,
together with Executive’s counsel, to be heard before the Board), finding that
in the good faith opinion of the Board, Executive was culpable for the conduct
constituting “Cause” and specifying the particulars thereof.
     4.3 CONSTRUCTIVE TERMINATION. Notwithstanding anything in this Section 4 to
the contrary, Executive may voluntarily end his employment as CEO and President
of the Company in the event one or more of the circumstances or events of
“Constructive Termination” set forth below occurs, provided that he shall
provide five (5) days’ written notice to the Company, subject to any cure
provisions set forth below, of the circumstance(s) or event(s), delivered upon
or within ninety (90) days following the occurrence of the event or circumstance
constituting a Constructive Termination. Upon a Constructive Termination, he
will be eligible for the benefits set forth in the Transition Agreement in
exchange for executing and delivering that agreement in accordance with
Section 9.3 hereof. For purposes of this Agreement, “Constructive Termination”
shall mean:
          (a) a material adverse change, without Executive’s written consent, in
Executive’s authority, duties, title or reporting relationship to the Board
causing Executive’s

4



--------------------------------------------------------------------------------



 



position to be of materially less stature or responsibility, after written
notice delivered to the Company of such change and the Company’s failure to cure
such change, if curable, within thirty (30) days following delivery of such
notice; provided, however, that such a material adverse change shall not be
deemed to occur if Executive continues to serve as the Chief Executive Officer
of the Company or its successor entity, regardless of whether the Company or its
successor entity is a publicly traded company;
          (b) a reduction, without Executive’s written consent, in Executive’s
Base Salary in effect on the Effective Date (or such higher level as may be in
effect in the future) by more than ten percent (10%) or a reduction by more than
ten percent (10%) in Executive’s stated Target Bonus in effect on the Effective
Date (or such greater Target Bonus amount as may be in effect in the future)
under the Bonus Plan;
          (c) a relocation of Executive’s principal place of employment by more
than thirty (30) miles, unless Executive consents in writing to such relocation;
          (d) any material breach by the Company of any provision of this
Agreement, after written notice delivered to the Company of such breach and the
Company’s failure to cure such breach, if curable, within thirty (30) days
following delivery of such notice; or
          (e) any failure by the Company to obtain the assumption of this
Agreement by any successor to the Company.
     In the event of an event or circumstance constituting Constructive
Termination, the Company may notify Executive at any time prior to expiration of
the cure period that it will not cure the circumstance, in which case the cure
period shall end immediately upon such notification.
     4.4 PERMANENT DISABILITY. For purposes of this Agreement, “Permanent
Disability” shall mean any medically determinable physical or mental impairment
that can reasonably be expected to result in death or that has lasted or can
reasonably be expected to last for a continuous period of not less than twelve
(12) months and renders Executive unable to perform effectively all of the
material and substantial duties of President and Chief Executive Officer
pursuant to this Agreement.
     4.5 CHANGE IN CONTROL.
          (a) Should there occur a Change in Control (as defined below) and if
within three (3) months prior to or thirteen (13) months following the Change in
Control either (i) Executive’s employment under this Agreement is terminated
without Cause or (ii) Executive terminates his employment pursuant to this
Agreement as a result of an event constituting a Constructive Termination, then,
in exchange for executing and delivering the Transition Agreement, Executive
shall be entitled to all of the benefits set forth therein, except that (1) the
amount of the payment described in paragraph 5(a)(i) of the Transition Agreement
shall equal three hundred seventy five percent (375%) of Executive’s Base Salary
at the highest level in effect at any time during the term of this Agreement
(the “Highest Base Salary”), in lieu of the amount described in paragraph
5(a)(i) of the form of Transition Agreement attached hereto, (2) the amount of
the payments described in paragraph 5(a)(ii) of the Transition Agreement shall

5



--------------------------------------------------------------------------------



 



equal) one hundred twenty five percent (125%) of Executive’s Highest Base
Salary, in lieu of the amount described in paragraph 5(a)(ii) of the form of
Transition Agreement attached hereto; and (3) in lieu of the acceleration
described in paragraph 4(b) of the form of Transition Agreement attached hereto,
all unvested equity compensation awards (including stock options, restricted
stock and restricted stock units) that are outstanding and held by Executive on
the Transition Commencement Date shall immediately vest and become exercisable
in full on the Transition Commencement Date; provided, that, if Executive’s
termination of employment without Cause or by reason of Constructive Termination
occurs within three months prior to a Change in Control, any unvested equity
compensation awards that do not vest on the Transition Commencement Date shall
vest in full immediately prior to the effective time of the Change in Control.
Any acceleration of vesting pursuant to this Section 4.5(a) shall have no effect
on any other provisions of the equity compensation awards or the plans governing
such awards.
          (b) For purposes of this Section 4.5, a Change in Control shall be
deemed to have occurred if:

  (i)   any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total voting power
represented by the Company’s then outstanding voting securities or any “person”
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person) ownership of securities of the Company
representing thirty percent (30%) or more of the total voting power; or     (ii)
  during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board and any new director whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or     (iii)   the stockholders of the Company
approve a merger or consolidation of the Company with any other corporation,
other than a merger or consolidation that would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at

6



--------------------------------------------------------------------------------



 



      least 80% of the total voting power represented by the voting securities
of the Company or such surviving entity outstanding immediately after such
merger or consolidation; or

  (iv)   the stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company (in
one transaction or a series of transactions) of all or substantially all of the
Company’s assets.

  4.6   TERMINATION FOR CAUSE, VOLUNTARY TERMINATION, OR TERMINATION ON ACCOUNT
OF DEATH OR PERMANENT DISABILITY.

          (a) In the event Executive’s employment is terminated for Cause or
Executive voluntarily terminates his employment with the Company other than in
connection with a Constructive Termination, then Executive will be paid only
(i) any earned but unpaid Base Salary and any outstanding expense reimbursements
submitted and approved pursuant to Section 3.1 hereof, and (ii) other unpaid
vested amounts or benefits under the Company compensation, incentive and benefit
plans in which Executive participates, in each case under this clause (ii) as of
the effective date of such termination; and
          (b) In the event Executive’s employment is terminated on account of
death or Permanent Disability, then, in addition to all amounts payable pursuant
to Section 4.6(a), upon execution by Executive or Executive’s representative or
a representative of Executive’s estate, as soon as reasonably practicable but in
no event later than one hundred eighty (180) days following the date of
Executive’s termination of employment, of the Release Agreement, in the form
attached hereto as Exhibit C, and such Release Agreement becoming effective, the
Company shall provide Executive or his estate, as the case may be, the following
benefits to which Executive would not otherwise be entitled: (i) all unvested
equity compensation awards (including stock options, restricted stock and
restricted stock units) outstanding and held by Executive on the date of his
termination that would have vested over the twelve (12) months following the
date of termination had Executive continued in employment under his Employment
Agreement during that period shall immediately vest and become exercisable in
full on the date of such termination, such equity compensation awards and all
previously vested equity, compensation awards shall remain exercisable for
twenty-four (24) months from the date of such termination (but not later than
the expiration of the term of the applicable equity compensation award), and
there shall be no further vesting of any equity compensation awards thereafter;
provided that this acceleration will have no effect on any other provisions of
the equity compensation awards; and (ii) solely in the event of termination on
account of Permanent Disability, if Executive elects to continue coverage under
Cadence’s medical, dental and vision insurance plans pursuant to COBRA, Cadence
will pay Executive’s COBRA premiums for twelve (12) months following such
termination. In the event that Executive performs full-time or part-time
employment or consulting services during the 12-month period following his
termination on account of Permanent Disability without the written consent of
the Company, then all equity compensation awards the vesting of which had been
accelerated pursuant to the preceding sentence shall be forfeited and Executive
shall return to the Company all stock obtained or on which restrictions
terminated upon such vesting and the proceeds from the sale of

7



--------------------------------------------------------------------------------



 



any such stock, and all stock, net of exercise price, obtained upon the exercise
of options that vested pursuant to the preceding sentence and the proceeds, net
of exercise price, from the sale of any such stock.
          (c) In the event Executive’s employment is terminated for Cause, or on
account of death or Permanent Disability, or Executive voluntarily terminates
his employment with the Company other than in connection with a Constructive
Termination, Executive shall not become a party to the Transition Agreement and
shall not be bound by any of the terms and provisions thereof.
5. EXCISE TAX.
     In the event that any benefits payable to Executive pursuant to the
Transition Agreement or this Agreement (“Termination Benefits”) (i) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), or any comparable successor provisions,
and (ii) but for this Section 5 would be subject to the excise tax imposed by
Section 4999 of the Code, or any comparable successor provisions (the “Excise
Tax”), then Executive’s Termination Benefits shall be either (a) provided to
Executive in full, or (b) provided to Executive as to such lesser extent which
would result in no portion of such benefits being subject to the Excise Tax,
whichever of the foregoing amounts, when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax, and any
other applicable taxes, results in the receipt by Executive, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be subject to the Excise Tax. Unless the Company
and Executive otherwise agree in writing, any determination required under this
Section 5 shall be made in writing in good faith by a nationally recognized
accounting firm selected by the Company (the “Accountants”). In the event of a
reduction of benefits hereunder, Executive’s Termination Benefits shall be
reduced in the order specified in the letter agreement attached to this
Agreement as Exhibit D. For purposes of making the calculations required by this
Section 5, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of the Code, and other applicable
legal authority. The Company and Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 5 The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5.
     If, notwithstanding any reduction described in this Section 5, the Internal
Revenue Service (the “IRS”) determines that Executive is liable for the Excise
Tax as a result of the receipt of any Termination Benefits, then Executive shall
be obligated to pay back to the Company, within thirty (30) days after a final
IRS determination or in the event that Executive challenges the final IRS
determination, a final judicial determination, a portion of the Termination
Benefits equal to the “Repayment Amount.” The Repayment Amount with respect to
the Termination Benefits shall be the smallest such amount, if any, as shall be
required to be paid to the Company so that Executive’s net after-tax proceeds
with respect to the Termination Benefits (after taking into account the payment
of the Excise Tax and all other applicable taxes imposed on such payment) shall
be maximized. The Repayment Amount with respect to the payment of benefits shall
be zero if a Repayment Amount of more than zero would not result in

8



--------------------------------------------------------------------------------



 



Executive’s net after-tax proceeds with respect to the payment of such benefits
being maximized. If the Excise Tax is not eliminated pursuant to this paragraph,
Executive shall pay the Excise Tax and shall not be obligated to surrender any
Termination Benefits.
     Notwithstanding any other provision of this Section 5, if (1) there is a
reduction in the payment of Termination Benefits as described in this Section 5,
(2) the IRS later determines that Executive is liable for the Excise Tax, the
payment of which would result in the maximization of Executive’s net after-tax
proceeds (calculated as if Executive’s Termination Benefits had not previously
been reduced), and (3) Executive pays the Excise Tax, then the Company shall pay
to Executive those Termination Benefits which were reduced pursuant to this
Section 5 in the reverse order of the reduction set forth in Exhibit D as soon
as administratively possible after Executive pays the Excise Tax so that
Executive’s net after-tax proceeds with respect to the payment of Termination
Benefits are maximized.
6. DISPUTE RESOLUTION.
          (a) Each of the parties expressly agrees that, to the extent permitted
by applicable law and to the extent that the enforceability of this Agreement is
not thereby impaired, any and all disputes, controversies or claims between
Executive and the Company arising under this Agreement (as opposed to the
Transition Agreement), except those arising under Sections 6(d) and 9.10 hereof
or under the Proprietary Information Agreement (as defined in Section 8 hereof),
shall be determined exclusively by final and binding arbitration before a single
arbitrator in accordance with the JAMS Arbitration Rules and Procedures, or
successor rules then in effect, and that judgment upon the award of the
arbitrator may be rendered in any court of competent jurisdiction. This
includes, without limitation, any and all disputes, controversies, and/or claims
arising out of or concerning Executive’s employment by the Company as CEO or the
termination of Executive’s employment as CEO or this Agreement, and includes,
without limitation, claims by Executive against directors, officers or employees
of the Company, whether arising under theories of liability or damages based on
contract, tort or statute, to the full extent permitted by law. As a material
part of this agreement to arbitrate claims, the parties expressly waive all
rights to a jury trial in court on all statutory or other claims. This Section 6
does not purport to limit either party’s ability to recover any remedies
provided for by statute, including attorneys’ fees.
          (b) The arbitration shall be held in the San Jose, California
metropolitan area, and shall be administered by JAMS or, in the event JAMS does
not then conduct arbitration proceedings, a similarly reputable arbitration
administrator. Under such proceeding, the parties shall select a mutually
acceptable, neutral arbitrator from among the JAMS panel of arbitrators. Except
as provided herein, the Federal Arbitration Act shall govern the interpretation
and enforcement of such arbitration proceeding. The arbitrator shall apply the
substantive law (and the law of remedies, if applicable) of the State of
California, or federal law, if California law is preempted, and the arbitrator
is without jurisdiction to apply any different substantive law. The parties
agree that they will be allowed to engage in adequate discovery, the scope of
which will he determined by the arbitrator, consistent with the nature of the
claims in dispute. The arbitrator shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure. The
arbitrator shall render an award that shall include a written statement of

9



--------------------------------------------------------------------------------



 



opinion setting forth the arbitrator’s findings of fact and conclusions of law.
Judgment upon the award may be entered in any court having jurisdiction thereof.
The parties intend this arbitration provision to be valid, enforceable,
irrevocable and construed as broadly as possible.
          (c) The Company shall be responsible for payment of the arbitrator’s
fees as well as all administrative fees associated with the arbitration. The
parties shall be responsible for their own attorneys’ fees and costs (including
expert fees and costs), except as provided in Section 9.14 hereof.
          (d) The parties agree, however, that damages would be an inadequate
remedy for the Company in the event of a breach or threatened breach of
Section 1.3 of this Agreement or any provision of the Proprietary Information
Agreement (as defined in Section 8 hereof). In the event of any such breach or
threatened breach, the Company may, either with or without pursuing any
potential damage remedies, obtain from a court of competent jurisdiction, and
enforce, an injunction prohibiting Executive from violating Section 1.3 of this
Agreement or any provision of the Proprietary Information Agreement (as defined
in Section 8 hereof) and requiring Executive to comply with the terms of those
agreements.
7. COOPERATION WITH THE COMPANY AFTER TERMINATION OF THE EMPLOYMENT PERIOD.
     Following the termination of his full-time employment for any reason (other
than death), Executive shall cooperate with the Company in all matters relating
to the winding up of his pending work on behalf of the Company and the orderly
transfer of any such pending work to other employees of the Company as may be
designated by the Company. Such cooperation shall be provided by Executive at
mutually convenient times. Executive also agrees to participate as a witness in
any litigation or regulatory proceeding to which the Company or any of its
affiliates is a party at the request of the Company upon delivery to Executive
of reasonable advance notice and the Company’s written obligation to reimburse
Executive for all reasonable and documented expenses incurred in connection
therewith. Furthermore, Executive agrees to return to the Company all property
of the Company, including all hard and soft copies of records, documents,
materials and files relating to confidential, proprietary or sensitive company
information in his possession or control, as well as all other company-owned
property in his possession or control, at the time of the termination of his
full-time employment, except to the extent that the Company determines that
retention of any of such property is necessary, desirable or convenient in order
to permit Executive to satisfy his obligations under this Section 7 or under the
Transition Agreement. after which time Executive shall promptly return all such
retained company property.
8. PROPRIETARY INFORMATION AGREEMENT.
     The Executive’s Employee Proprietary Information and Inventions Agreement
was executed on May 12, 2004 in the form attached hereto as Exhibit D (the
“Proprietary Information Agreement”).

10



--------------------------------------------------------------------------------



 



9. GENERAL.
     9.1 WAIVER. Neither party shall, by mere lapse of time, without giving
notice or taking other action hereunder, be deemed to have waived any breach by
the other party of any of the provisions of this Agreement. Further, the waiver
by either party of a particular breach of this Agreement by the other shall
neither be construed as, nor constitute, a continuing waiver of such breach or
of other breaches of the same or any other provision of this Agreement.
     9.2 SEVERABILITY. If for any reason a court of competent jurisdiction or
arbitrator finds any provision of this Agreement to be unenforceable, the
provision shall be deemed amended as necessary to conform to applicable laws or
regulations, or if it cannot be so amended without materially altering the
intention of the parties, the remainder of the Agreement shall continue in full
force and effect as if the offending provision were not contained herein.
     9.3 NOTICES. All notices and other communications required or permitted to
be given under this Agreement must be in writing and shall be considered
effective either (a) upon personal service or (b) upon delivery by facsimile and
depositing such notice in the U.S. Mail, postage prepaid, return receipt
requested and, if addressed to the Company, in care of the General Counsel at
the Company’s principal corporate address, and, if addressed to Executive, at
his most recent address shown on the Company’s corporate records or at any other
address that Executive may specify by notice to the Company, or (c) three
(3) days after depositing such notice in the U.S. Mail as described in
clause (b) of this paragraph, or (d) upon delivery by email, if addressed to the
Company to generalcounsel@cadence.com and if addressed to Executive to such
email address as Executive may specify by notice to the Company.
     9.4 COUNTERPARTS. This Agreement may be executed by facsimile and in any
number of counterparts, each of which shall be deemed an original and all of
which taken together constitute one and the same instrument and in making proof
hereof it shall not be necessary to produce or account for more than one such
counterpart.
     9.5 ENTIRE AGREEMENT. The parties hereto acknowledge that each has read
this Agreement, understands it, and agrees to be bound by its terms. The parties
further agree that this Agreement, the exhibits to this Agreement, any existing
equity compensation award agreements between the parties, and the documents,
plans and policies referred to in this Agreement (which are hereby incorporated
herein by reference) constitute the complete and exclusive statement of the
agreement between the parties and supersedes all proposals (oral or written),
understandings, agreements, representations, conditions, covenants, and all
other communications between the parties relating to the subject matter hereof;
provided, however, that the Proprietary Information Agreement, and Executive’s
agreement, made prior to the Effective Date of this Agreement, to abide by the
Company’s policies, including but not limited to the Company’s Employee
Handbook, Sexual Harassment Policy and Code of Business Conduct, as amended from
time to time, remain in full force and effect and govern Executive’s conduct
from the date of execution of such agreements until the Effective Date of this
Agreement.
     9.6 GOVERNING LAW. This Agreement shall be governed by the laws of the
State of California, without regard to its conflict of laws principles.

11



--------------------------------------------------------------------------------



 



     9.7 ASSIGNMENT AND SUCCESSORS. The Company shall have the right to assign
its rights and obligations under this Agreement to an entity that, directly or
indirectly, acquires all or substantially all of the assets of the Company. The
rights and obligations of the Company under this Agreement shall inure to the
benefit and shall be binding upon the successors and assigns of the Company.
Executive shall not have any right to assign his obligations under this
Agreement and shall only be entitled to assign his rights under this Agreement
upon his death, to his estate or designated beneficiary, or as otherwise agreed
to by the Company.
     9.8 AMENDMENTS. This Agreement, and the terms and conditions of the matters
addressed in this Agreement, may only be amended in writing executed both by the
Executive and the Chairman of the Board and/or the General Counsel of the
Company; provided however that any amendment to this Agreement or the Transition
Agreement that constitutes a subsequent deferral of deferred compensation under
Section 409A (as defined below) shall be done in a manner that conforms with the
requirements of such statute, and payment of amounts constituting deferred
compensation payable hereunder or under the Transition Agreement may be
accelerated only in accordance with Treas. Reg §1.409A-3(j)(4).
     9.9 TERMINATION AND SURVIVAL OF CERTAIN PROVISIONS. This Agreement shall
terminate upon the termination of Executive’s full-time employment for any
reason; provided, however, that the following provisions of this Agreement shall
survive its termination: the Company’s and Executive’s obligations under
Section 7 hereof; the Company’s obligations to provide compensation earned
through the termination of the employment relationship, plus all reimbursements
to which Executive is entitled, under Sections 2 and 3 hereof; the Company’s and
Executive’s obligations under Section 5 hereof; the Company’s and Executive’s
obligations enumerated in Section 4 hereof and in the Transition Agreement, if
applicable; the Company’s obligation to indemnify Executive pursuant to
Section 2.4 hereof and the referenced Indemnity Agreement; the dispute
resolution provisions of Section 6 hereof; and, to the extent applicable, this
Section 9.
     9.10 FORMER EMPLOYERS. Executive represents and warrants to the Company
that he is not subject to any employment, confidentiality or other agreement or
restriction that would prevent him from fully satisfying his duties under this
Agreement or that would he violated if he did so. Without the Company’s prior
written approval, Executive will not:

  (a)   disclose any proprietary information belonging to a former employer or
other entity without its written permission;     (b)   contact any former
employer’s customers or employees to solicit their business or employment on
behalf of the Company in violation of Executive’s existing obligations to his
former employer; or     (c)   distribute announcements about or otherwise
publicize Executive’s employment with the Company.

     Executive shall indemnify and hold the Company harmless from any
liabilities, including reasonable defense costs, it may incur because he is
alleged to have broken any of these promises

12



--------------------------------------------------------------------------------



 



or improperly revealed or used such proprietary information or to have
threatened to do so, or if a former employer challenges Executive’s entering
into this Agreement or rendering services pursuant to it.
     9.11 DEPARTMENT OF HOMELAND SECURITY VERIFICATION REQUIREMENT. If Executive
has not already done so, he will timely file all documents required by the
Department of Homeland Security to verify his identity and his lawful employment
in the United States. Notwithstanding any other provision of this Agreement, if
Executive fails to meet any such requirements promptly after receiving a written
request from the Company to do so, his employment will terminate immediately
upon notice from the Company and he will not be entitled to any compensation
from the Company of any type.
     9.12 HEADINGS. The headings of the several sections and paragraphs of this
Agreement are inserted solely for the convenience of reference and are not a
part of and are not intended to govern, limit or aid in the construction of any
term or provision hereof.
     9.13 REIMBURSEMENT OF EXECUTIVE’S ATTORNEYS’ FEES. The Company shall
reimburse, as promptly as practicable after its receipt of documentation
therefor, all of Executive’s reasonable and documented attorneys’ fees and
expenses in connection with the negotiation, and execution and delivery of, this
Agreement and the exhibits attached hereto.
     9.14 ATTORNEYS’ FEES. In the event of any dispute, controversy, claim,
litigation or arbitration arising out of or concerning Executive’s employment by
the Company as CEO or the termination of Executive’s employment as CEO or this
Agreement, the prevailing party on the preponderance of issues resolved in any
such dispute, controversy, claim, litigation or arbitration shall be entitled to
reasonable attorneys’ fees (excluding expert fees and costs).
     9.15 TAXES AND OTHER WITHHOLDINGS. Notwithstanding any other provision of
this Agreement, the Company may withhold from amounts payable hereunder all
federal, state, local and foreign taxes and other amounts that are required to
be withheld by applicable laws or regulations, and the withholding of any amount
shall be treated as payment thereof for purposes of determining whether
Executive has been paid amounts to which he is entitled.
     9.16 TAX MATTERS. Notwithstanding anything in this Agreement or the
Transition Agreement to the contrary, if Executive is a “specified employee”
within the meaning of Section 409A of the Code and any final regulations and
guidance promulgated thereunder (collectively “Section 409A”) at the time of
Executive’s “separation from service” (as defined under Section 409A) that is
not as a result of his death, and the severance payable to Executive, if any,
pursuant to this Agreement, when considered together with any other severance
payments or separation benefits may be considered deferred compensation under
Section 409A (together, the “Deferred Compensation Separation Benefits”), then
no portion of the Deferred Compensation Separation Benefits may be made within
the first six (6) months following Executive’s separation from service. All
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if Executive dies following his separation of service
but prior to the six (6) month anniversary of the date thereof, then any
payments delayed

13



--------------------------------------------------------------------------------



 



in accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit. It is the intent of this
Agreement to comply with the requirements of Section 409A so that none of the
severance payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. Each payment of Deferred Compensation Separation
Benefits that is scheduled to be made on a different date hereunder or under the
Transition Agreement is designed as a separate payment and will not collectively
he treated as a single payment.
     IN WITNESS WHEREOF, the parties have executed this Agreement on this 29th
day of July, 2008.

              CADENCE DESIGN SYSTEMS, INC.       EXECUTIVE
 
           
By:
  /s/ James J. Cowie       /s/ Michael J. Fister
 
           
 
  James J. Cowie       Michael J. Fister
 
  Sr. VP & General Counsel        

14



--------------------------------------------------------------------------------



 



EXHIBIT A
INDEMNITY AGREEMENT

 



--------------------------------------------------------------------------------



 



INDEMNITY AGREEMENT
     This Indemnity Agreement (this “Agreement”), dated as of July 29, 2008, is
made by and between Cadence Design Systems, Inc., a Delaware corporation (the
“Company”), and Michael J. Fister, President and Chief Executive Officer of the
Company (the “Indemnitee”).
RECITALS
     A. The Company is aware that competent and experienced persons are
increasingly reluctant to serve as directors or officers of corporations unless
they are protected by comprehensive liability insurance and indemnification, due
to increased exposure to litigation costs and risks resulting from their service
to such corporations;
     B. Plaintiffs often seek damages in such large amounts and the costs of
litigation may be so substantial (whether or not the case is meritorious), that
the defense and/or settlement of such litigation is often beyond the personal
resources of officers and directors;
     C. The Company believes that its directors and officers and the directors
and officers of its subsidiaries should be able to serve as such, and in such
other capacities as the Company may request, as the case may be, free from undue
concern about the risk of large judgments and other expenses that may be
incurred as a result of the good faith performance of their duties to the
Company or its subsidiaries;
     D. The Company recognizes that the long period of time that may elapse
before the trial or other disposition of legal proceedings may extend beyond the
normal time for retirement for such director or officer, with the result that
the Indemnitee, after retirement or in the event of the lndemnitee’s death, the
Indemnitee’s spouse, heirs, executors or administrators, may be faced with
limited ability and undue hardship in maintaining an adequate defense, which may
discourage such director or officer from serving in that position;
     E. Based upon their experience as business managers, the Board of Directors
of the Company (the “Board”) has concluded that, to retain and attract talented
and experienced individuals to serve as directors and certain officers of the
Company and its subsidiaries and to encourage such individuals to take the
business risks necessary for the success of the Company and its subsidiaries, it
is necessary, and in the best interests of the Company and its stockholders, for
the Company to contractually indemnify such individuals, and to assume for
itself maximum liability for claims against such persons in connection with
their service;
     F. The Company desires and has requested the Indemnitee to serve or
continue to serve as a director and/or an officer of the Company and/or the
subsidiaries of the Company, free from undue concern for claims for damages
arising out of or related to such services to the Company and/or the
subsidiaries of the Company; and
     G. The Indemnitee is willing to serve, or to continue to serve, the Company
and/or the subsidiaries of the Company provided that the Indemnitee is furnished
the indemnity provided for herein.

1



--------------------------------------------------------------------------------



 



AGREEMENT
     NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
agree as follows:
     1. Definitions.
          (a) Change in Control. For purposes of this Agreement, a “change in
control” shall be deemed to have occurred if (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under Securities Exchange Act of
1934, as amended), directly or indirectly, of securities of the Company
representing 20% or more of the total voting power represented by the Company’s
then outstanding voting securities; or (ii) during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board and
any new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or (iii) the
stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 80% of the
total voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets.
          (b) Covered Person. For purposes of this Agreement, a “covered person”
shall include the Indemnitee and any heir, executor, administrator or other
legal representative of the Indemnitee following the Indemnitee’s death or
incapacity.
          (c) Disinterested Directors. For purposes of this Agreement,
“disinterested directors” mean any director of the Company who is not or was not
a party to the proceeding in respect of which indemnification is being sought by
a covered person.
          (d) Expenses. For purposes of this Agreement, “expenses” include all
direct and indirect costs of any type or nature whatsoever (including, without
limitation, all attorneys’ fees and related disbursements and other
out-of-pocket costs) actually and reasonably incurred by a covered person in
connection with either the investigation, defense or appeal of a proceeding or
establishing or enforcing a right to indemnification or advancement under this
Agreement, Section 145 of the Delaware General Corporation Law or otherwise.

2



--------------------------------------------------------------------------------



 



          (e) Independent Legal Counsel. For purposes of this Agreement,
“independent legal counsel” means a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent
(i) the Company or a covered person in any matter material to either such party,
or (ii) any other party to the proceeding giving rise to a claim for
indemnification or advancement hereunder. “Independent legal counsel” shall not
include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Company or the covered person in an action to determine such covered person’s
right to indemnification or advancement under this Agreement.
          (F) Proceeding. For purposes of this Agreement, “proceeding” means any
threatened, pending or completed action, suit or other proceeding, whether
civil, criminal, administrative, legislative, investigative or of any other type
whatsoever, and including any of the foregoing commenced by or on behalf of the
Company, derivatively or otherwise.
          (g) Subsidiary. For purposes of this Agreement, “subsidiary” means any
corporation of which more than 50% of the outstanding voting securities is owned
directly or indirectly by the Company, and one or more other subsidiaries, or by
one or more other subsidiaries.
     2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to
serve the Company and/or its subsidiaries in the Indemnitee’s present capacity,
so long as the Indemnitee is duly appointed or elected or until such time as the
Indemnitee tenders a written resignation; provided, however, that nothing
contained in this Agreement is intended to create any right to continued
employment or other form of service for the Company or its subsidiaries by
Indemnitee.
     3. Maintenance of Liability Insurance.
          (a) The Company hereby covenants and agrees that, so long as the
Indemnitee shall continue to serve as an officer or director of the Company or
any of its subsidiaries, and thereafter so long as the Indemnitee shall be
subject to any possible proceeding by reason of such service, the Company,
subject to Section 3(b), shall use reasonable efforts to obtain and maintain in
full force and effect directors’ and officers’ liability insurance (“D&O
Insurance”) in reasonable amounts from established and reputable insurers.
          (b) Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain D&O Insurance if the Company determines in good
faith that such insurance is not reasonably available, the premium costs for
such insurance are disproportionate to the amount of coverage provided, the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or the Indemnitee is covered by similar insurance
maintained by a subsidiary of the Company.
     4. Mandatory Indemnification.
          (a) Right to Indemnification. In the event a covered person was or is
made a party or is threatened to be made a party to or is involved in any
proceeding, by reason of the fact that the Indemnitee is or was a director,
officer, employee or agent of the Company (including

3



--------------------------------------------------------------------------------



 



any subsidiary or affiliate thereof or any constituent corporation or any of the
foregoing absorbed in any merger) or is or was serving at the request of the
Company (including such subsidiary, affiliate or constituent corporation) as a
director, officer, employee or agent of another corporation, or of a
partnership, joint venture, trust or other entity, including service with
respect to employee benefit plans, such person shall be indemnified and held
harmless by the Company to the fullest extent permitted by applicable law and
the Company’s Bylaws, against all expenses, liability and loss (including,
without limitation, attorneys’ fees, judgments, fines, forfeitures, ERISA excise
and other taxes and penalties, and amounts paid or to be paid in settlement)
actually and reasonably incurred or suffered by such person in connection
therewith. Such indemnification shall continue after the Indemnitee has ceased
to serve in such capacity and shall inure to the benefit of the Indemnitee’s
heirs, executors, administrators and other legal representatives; provided,
however, that except for a proceeding pursuant to Section 7, the Company shall
indemnify any such person in connection with a proceeding (or part thereof)
initiated by such person only if such proceeding (or part thereof) was
authorized by the Board.
          (b) Exception for Amounts Covered by Insurance. Notwithstanding the
foregoing, the Company shall not be obligated to indemnify a covered person for
expenses or liabilities of any type whatsoever (including, but not limited to,
attorneys’ fees, judgments, fines, forfeitures, ERISA excise and other taxes and
penalties, and amounts paid or to be paid in settlement) which have been paid
directly to such person or a third party on the covered person’s behalf by D&O
Insurance.
          (c) Partial Indemnification; Successful Defense. If a covered person
is entitled under any provision of this Agreement to indemnification by the
Company for some or a portion of any expenses or liabilities of any type
whatsoever (including, but not limited to, attorneys’ fees, judgments, fines,
forfeitures, ERISA excise and other taxes and penalties, and amounts paid or to
be paid in settlement) incurred by the covered person in the investigation,
defense, settlement or appeal of a proceeding, but not entitled, however, to
indemnification for the total amount thereof, the Company shall nevertheless
indemnify such person for such total amount. except as to the portion thereof to
which the covered person is not entitled by applicable law, the Company’s Bylaws
or this Agreement. Notwithstanding any other provision of this Agreement, to the
extent that a covered person has been successful, on the merits or otherwise, in
whole or in part, in the defense of a proceeding, or in the defense of any
claim, issue or matter therein, including, without limitation, the dismissal of
any action without prejudice, the covered person shall be indemnified against
the total amount of any expenses actually and reasonably incurred or suffered by
such person in connection therewith.
     5. Mandatory Advancement of Expenses. The Company shall pay all expenses
incurred by a covered person in advance of the final disposition of a proceeding
as they are incurred; provided, however, that if the Delaware General
Corporation Law then so requires, the payment of such expenses incurred in
advance of the final disposition of such proceeding shall he made only upon
delivery to the Company of an undertaking, by or on behalf of such covered
person, to repay all amounts so advanced if it should be determined ultimately,
after a final adjudication (including all appeals), that such person is not
entitled to the payment of such expenses by the Company.

4



--------------------------------------------------------------------------------



 



     6. Notice and Procedures for Obtaining Indemnification and Advancement.
          (a) Promptly after receipt by a covered person of notice of the
commencement of or the threat of commencement of any proceeding, such person
shall, if such person believes that indemnification or advancement with respect
thereto may be sought from the Company under this Agreement, notify the Company
of the commencement or threat of commencement thereof; provided, however, that
the failure to notify the Company shall not relieve the Company of any liability
it may have to such covered person under this Agreement.
          (b) Upon written request by a covered person for indemnification
pursuant to Section 4(a), the entitlement of such covered person to
indemnification, to the extent not provided pursuant to the terms of this
Agreement, shall be determined and such indemnification shall be paid in full
within sixty (60) days after a written request for indemnification has been
received by the Company. Such request shall include documentation or information
which is necessary for such determination and which is reasonably available to
the covered person. Upon making a request for indemnification, a covered person
shall be presumed to be entitled to indemnification hereunder and the Company
shall have the burden of proving that the covered person is not entitled to be
indemnified. If the person or persons empowered to make such determination
pursuant to Section 6(c) fail to make the requested determination with respect
to indemnification within sixty (60) days after a written request for
indemnification has been received by the Company, a requisite determination of
entitlement to indemnification shall be deemed to have been made and the covered
person shall be absolutely entitled to such indemnification, absent actual and
material fraud in the request for indemnification.
          (c) The determination of entitlement to indemnification pursuant to
Section 6(b) shall be made by the following person or persons who shall be
empowered to make such determination: (i) the Board, by a majority vote of
disinterested directors, whether or not such majority constitutes a quorum;
(ii) a committee of disinterested directors designated by a majority vote of
such directors, whether or not such majority constitutes a quorum; (iii) if
there are no disinterested directors, or if the disinterested directors so
direct, by independent legal counsel in a written opinion to the Board, a copy
of which shall be delivered to the covered person; or (iv) the stockholders of
the Company. If a change in control has occurred and results in individuals who
were directors prior to the circumstances giving rise to the change in control
ceasing for any reason to constitute a majority of the Board, such determination
shall be made by independent legal counsel of a reputable national law firm in a
written opinion, and such independent counsel shall render its written opinion
to the Company and to the covered person. The Company agrees to pay the
reasonable fees of such independent legal counsel and to indemnify fully such
independent legal counsel against any and all expenses (including attorneys’
fees), claims, liabilities, loss and damages arising out of or relating to this
Agreement or the engagement of such independent legal counsel pursuant hereto.
The independent legal counsel shall be selected by the Board and approved by the
covered person; provided, however, that if a change in control has occurred,
such independent legal counsel shall be selected by the covered person and
approved by the Company (such approval not to be unreasonably withheld or
delayed).
          (d) Expenses incurred by a covered person in advance of the final
disposition of a proceeding shall be paid by the Company at the request of the
covered person, each such

5



--------------------------------------------------------------------------------



 



payment of expenses to be made within twenty (20) days after a written request
for such payment has been received by the Company. Such request shall reasonably
evidence the expenses incurred by the covered person and, to the extent required
pursuant to Section 5, shall include or be accompanied by an undertaking by or
on behalf of such covered person, to repay all amounts so advanced if it should
be determined ultimately, after a final adjudication (including all appeals),
that such person is not entitled to the payment of such expenses by the Company.
          (e) Any expenses incurred by a covered person in connection with a
request for indemnification or advancement of expenses hereunder, under any
other agreement, any provision of the Company’s Bylaws or any D&O insurance,
shall be borne by the Company.
          (f) If, at the time of the receipt of a notice of the commencement of
a proceeding, the Company has D&O Insurance in effect, the Company shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of the covered person, all amounts payable as a result of such
proceeding in accordance with the terms of such policies.
          (g) In the event the Company shall be obligated to advance the
expenses for any proceeding against the covered person, the Company, if
appropriate, shall be entitled to assume the defense of such proceeding, with
counsel approved by the covered person (such approval not to be unreasonably
withheld or delayed), upon the delivery to the covered person of written notice
of its election so to do. After delivery of such notice, approval of such
counsel by the covered person and the retention of such counsel by the Company,
the Company shall not be liable to the covered person under this Agreement for
any fees of counsel subsequently incurred by the covered person with respect to
the same proceeding, provided that (i) the covered person shall have the right
to employ separate counsel in any such proceeding at the covered person’s
expense; and (ii) if (A) the employment of counsel by the covered person has
been previously authorized by the Company, (B) the Company shall not, in fact,
have employed counsel to assume the defense of such proceeding, or (C) it is
determined by legal counsel for the Company and the covered person that a
conflict of interest exists requiring the covered person to retain separate
counsel, the fees and expenses of the covered person’s counsel shall be at the
expense of the Company. If the Company has assumed the defense of a proceeding,
the Company shall not be liable to indemnify a covered person under this
Agreement for any amounts paid in settlement of any proceeding effected without
the Company’s written consent; provided, however, that if a change in control
has occurred, the Company shall be liable for indemnification for amounts paid
in settlement if independent legal counsel has approved the settlement. The
Company shall not settle any proceeding in any manner that would impose any
penalty or limitation on, or disclosure obligation with respect to, a covered
person without the covered person’s written consent. Neither the Company nor a
covered person shall unreasonably withhold or delay its consent to any proposed
settlement.
     7. Right of Covered Person to Bring Suit. If (a) indemnification is not
paid in full by the Company within sixty (60) days after a written request for
indemnification has been received by the Company pursuant to Section 6(b); (b) a
determination is made pursuant to Section 6(c) that a covered person is not
entitled to indemnification; or (c) a written request for an advancement of
expenses is not paid in full by the Company within twenty (20) days after a

6



--------------------------------------------------------------------------------



 



written request for such payment has been received by the Company pursuant to
Section 6(d), the covered person may at any time thereafter bring suit against
the Company to recover the unpaid amount of any claim for indemnification or
advancement. If successful in whole or in part in any such suit, or in a suit
brought by the Company to recover an advancement of expenses pursuant to the
terms of an undertaking, the covered person shall be entitled to be paid also
the expense of prosecuting or defending such suit. In any suit brought by a
covered person to enforce a right to indemnification hereunder (but not in a
suit brought by a covered person to enforce a right to an advancement of
expenses) it shall be a defense that indemnification is not permitted by
applicable law. Further, in any suit by the Company to recover an advancement of
expenses pursuant to the terms of an undertaking, the Company shall be entitled
to recover such expenses upon a final adjudication (including all appeals) by
asserting that indemnification is not permitted by applicable law. Neither the
failure of the Company (including the Board, a committee thereof, independent
legal counsel or its stockholders) to have made a determination prior to the
commencement of such suit that indemnification of the covered person is proper
in the circumstances because the Indemnitee has met the applicable standard of
conduct set forth in the Delaware General Corporation Law, nor an actual
determination by the Company (including the Board, a committee thereof,
independent legal counsel or its stockholders) that the Indemnitee has not met
the applicable standard of conduct, shall create a presumption that the covered
person is not entitled to indemnification or, in the case of such a suit brought
by a covered person, be a defense to such suit. If a determination is made or
deemed to have been made pursuant to the terms of Section 6 that a covered
person is entitled to indemnification, the Company shall be bound by such
determination and shall be precluded from asserting that such determination has
not been made or that the procedure by which such determination was made is not
valid, binding and enforceable. In any suit brought by a covered person to
enforce a right to indemnification or to an advancement of expenses hereunder,
or by the Company to recover an advancement of expenses pursuant to the terms of
an undertaking, the burden of proving that the covered person is not entitled to
be indemnified, or to such advancement of expenses, shall be on the Company.
     8. Limitation of Actions and Release of Claims. No proceeding shall be
brought and no cause of action shall be asserted by or on behalf of the Company
or any of its subsidiaries against the Indemnitee, the Indemnitee’s spouse,
heirs, estate, executors or administrators after the expiration of one year from
the act or omission of the Indemnitee upon which such proceeding is based;
however, in a case where the Indemnitee fraudulently conceals the facts
underlying such cause of action, no proceeding shall be brought and no cause of
action shall be asserted after the expiration of one year from the earlier of
(a) the date the Company or any subsidiary of the Company discovers such facts,
or (b) the date the Company or any subsidiary of the Company could have
discovered such facts by the exercise of reasonable diligence. Any claim or
cause of action of the Company or any subsidiary of the Company, including
claims predicated upon the negligent act or omission of the Indemnitee, shall be
extinguished and deemed released unless asserted by filing of a legal action
within such period. This Section 8 shall not apply to any cause of action which
has accrued on the date hereof and of which the Indemnitee is aware on the date
hereof, but as to which the Company or any of its subsidiaries has no actual
knowledge apart from the Indemnitee’s knowledge.
     9. Non-exclusivity. The provisions for indemnification and advancement of
expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the

7



--------------------------------------------------------------------------------



 



Indemnitee or any covered person may have under any provision of law, the
Company’s Certificate of Incorporation or Bylaws, the vote of the Company’s
disinterested directors or stockholders, other agreements, or otherwise, both as
to acts or omissions in the Indemnitee’s official capacity and to acts or
omissions in another capacity while occupying the Indemnitee’s position as an
officer, director or employee of the Company and/or its subsidiaries, and the
Indemnitee’s right hereunder shall continue after the Indemnitee has ceased to
serve the Company or any of its subsidiaries and shall inure to the benefit of
any heir, executor, administrator or other legal representative of the
Indemnitee. Notwithstanding the foregoing, this Agreement shall supersede and
replace any prior indemnification agreements entered into between the Company
and the Indemnitee, and any such prior agreements shall be terminated upon
execution of this Agreement.
     10. Interpretation of Agreement. It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification and advancement to the Indemnitee to the fullest extent now or
hereafter permitted by law.
     11. Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to Section 10
hereof.
     12. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver.
     13. Successors and Assigns. The terms of this Agreement shall bind, and
shall inure to the benefit of, the successors and assigns of the parties hereto.
     14. Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (a) upon
receipt, if delivered by hand, or (b) on the third business day after the
mailing date, if mailed by certified or registered mail with postage prepaid.
Addresses for notice to either party are as shown on the signature page of this
Agreement, or as subsequently modified by written notice.
     15. Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.

8



--------------------------------------------------------------------------------



 



     16. Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement.
[Remainder of Page Left Intentionally Blank]

9



--------------------------------------------------------------------------------



 



     The parties hereto have entered into this Indemnity Agreement effective as
of the date first above written.

                  CADENCE DESIGN SYSTEMS, INC.    
 
           
 
  By:        
 
  Name:  
 
James J. Cowie    
 
  Title:   Senior Vice President
and General Counsel    
 
           
 
  Address:   2655 Seely Avenue, Building 5    
 
      San Jose, California 95134    
 
      Attention: Office of the General Counsel    
 
                INDEMNITEE    
 
           
 
  By:        
 
  Name:  
 
Michael J. Fister    
 
  Title:          
 
  Address:        

10



--------------------------------------------------------------------------------



 



EXHIBIT B
EXECUTIVE TRANSITION AND RELEASE AGREEMENT

 



--------------------------------------------------------------------------------



 



EXECUTIVE TRANSITION AND RELEASE AGREEMENT
     This Executive Transition and Release Agreement (this “Agreement”) is
entered into between Michael J. Fister (“Executive”) and Cadence Design Systems,
Inc., a Delaware corporation (“Cadence” or the “Company”).
     1. TRANSITION COMMENCEMENT DATE. As of ((Transition Commencement Date))
(the “Transition Commencement Date”), Executive will no longer hold the position
of President and Chief Executive Officer (“CEO”) and will be relieved of all of
Executive’s authority and responsibilities in those positions. Executive will be
paid (a) any earned but unpaid base salary for his services as CEO prior to the
Transition Commencement Date and any outstanding expense reimbursements
submitted and approved pursuant to Section 3.1 of Executive’s Employment
Agreement with the Company dated as of [                    , 2008] (the
“Employment Agreement”); and (b) other unpaid vested amounts or benefits under
the compensation, incentive and benefit plans of the Company in which Executive
participates, in each case under this clause (b) as of the Transition
Commencement Date. The payment of the foregoing amounts shall be made to
Executive by not later than the next regular payroll date following the
Transition Commencement Date. As of the first day of the month following the
Transition Commencement Date, Executive will no longer participate in Cadence’s
medical, dental, and vision insurance plans (unless Executive elects to continue
coverage pursuant to COBRA ). and will not be eligible for a bonus for any
services rendered after that date.
     2. TRANSITION PERIOD. The period from the Transition Commencement Date to
the date when Executive’s employment with Cadence pursuant to this Agreement
terminates the “Transition Termination Date”) is called the “Transition Period”
in this Agreement. Executive’s Transition Termination Date will be the earliest
to occur of:
     a. the date on which Executive provides Cadence with his written
resignation from his employment with Cadence pursuant to this Agreement;
     b. the date on which Cadence terminates Executive’s employment due to a
material breach by Executive of his duties or obligations under paragraph 3(b),
3(c) or 3(e) of this Agreement, after written notice delivered to Executive
identifying such breach and his failure to cure such breach, if curable, within
thirty (30) days following delivery of such notice; or
     (c) one year from the Transition Commencement Date.
     3. DUTIES AND OBLIGATIONS DURING THE TRANSITION PERIOD AND AFTERWARDS.
     a. During the Transition Period, Executive will assume the position of
((New position Title)). In this position, Executive will render those services
requested by Cadence’s ((Management Representative)) on an as-needed basis.
Executive’s time rendering those services is not expected to exceed twenty
(20) hours per month. Executive shall not be required to perform those services
on the Company’s premises and shall instead be permitted to perform those
services at a location determined by Executive. Except as otherwise provided in
paragraph

1



--------------------------------------------------------------------------------



 



3(h) of this Agreement, Executive’s obligations hereunder will not preclude
Executive from accepting and holding full-time employment elsewhere. Neither
party expects that Executive will resume employment with Cadence in the future
at a level that exceeds the level set forth in this Section 3(a) and it is the
parties’ intent that Executive will have experienced a “separation from service”
as defined under Section 409A of the Code as of the Transition Commencement
Date.
     b. As a Cadence ((New position)), as well as other positions Executive may
have held with Cadence, Executive has obtained extensive and valuable knowledge
and information concerning Cadence’s business (including confidential
information relating to Cadence and its operations, intellectual property,
assets, contracts, customers, personnel, plans, marketing plans, research and
development plans and prospects). Executive acknowledges and agrees that it
would he virtually impossible for Executive to work as an employee, consultant
or advisor in any business in which Cadence engages on the Transition
Commencement Date, including the electronic design automation (“EDA”) industry,
without inevitably disclosing confidential and proprietary information belonging
to Cadence. Accordingly, during the Transition Period, Executive will not,
directly or indirectly, provide services, whether as an employee, consultant,
independent contractor, agent, sole proprietor, partner, joint venturer,
corporate officer or director, on behalf of any corporation, limited liability
company, partnership, or other entity or person or successor thereto that (i) is
engaged in any business in which Cadence or any of its affiliates is engaged on
the Transition Commencement Date or has been engaged at any time during the
12-month period immediately preceding the Transition Commencement Date, whether
in the EDA industry or otherwise, anywhere in the world (a “Cadence Business”),
or (ii) produces, markets, distributes or sells any products, directly or
indirectly through intermediaries, that are competitive with Cadence or any of
its affiliates. As used in this paragraph, the term “EDA industry” means the
research, design or development of electronic design automation software,
electronic design verification, emulation hardware and related products, such
products containing hardware, software and both hardware and/or software
products, designs or solutions for, and all intellectual property embodied in
the foregoing, or in commercial electronic design and/or maintenance services,
such services including all intellectual property embodied in the foregoing. If
Executive receives an offer of employment or consulting from any person or
entity that engages in whole or in part in a Cadence Business during the
Transition Period, then Executive must first obtain written approval from
Cadence’s then Chairperson of the Board before accepting said offer.
     c. During the Transition Period, Executive will be prohibited, to the
fullest extent allowed by applicable law, and except with the written advance
approval of Cadence’s CEO (or his successor(s)), from voluntarily or
involuntarily, for any reason whatsoever, directly or indirectly, individually
or on behalf of persons or entities not now parties to this Agreement:
(i) encouraging, inducing, attempting to induce, recruiting, attempting to
recruit, soliciting or attempting to solicit or participating in any way in
hiring or retaining for employment, contractor or consulting opportunities
anyone who is employed at that time, or was employed during the previous one
year, by Cadence or any Cadence affiliate; (ii) interfering or attempting to
interfere with the relationship or prospective relationship of Cadence or any
Cadence affiliate with any former, present or future client, customer, joint
venture partner, or financial backer of Cadence or any Cadence affiliate; or
(iii) soliciting, diverting or accepting business, in any line or area of
business engaged in by Cadence or any Cadence affiliate, from any former or
present client,

2



--------------------------------------------------------------------------------



 



customer or joint venture partner of Cadence or any Cadence affiliate (other
than on behalf of Cadence). The restrictions contained in subparagraph (i) of
this paragraph 3(c) shall also be in effect for a period of one year following
the Transition Termination Date. This paragraph 3(c) does not alter any of the
obligations the Executive may have under the Employee Proprietary Information
and Inventions Agreement, dated as of May 12, 2004.
     d. Executive will fully cooperate with Cadence in all matters relating to
his employment, including the winding up of work performed in Executive’s prior
position and the orderly transition of such work to other Cadence employees.
     e. Executive will not make any statement, written or oral, that disparages
Cadence or and of its affiliates, or any of Cadence’s or its affiliates’
products, services, policies, business practices, employees, executives,
officers or directors, past, present or future. Similarly, Cadence agrees to
instruct its executive officers and members of the Board of Directors not to
make any statement, written or oral, that disparages Executive. The restrictions
described in this paragraph shall not apply to any truthful statements made in
response to a subpoena or other compulsory legal process.
     f. Notwithstanding paragraph 9 hereof, the parties agree that damages would
be an inadequate remedy for Cadence in the event of a breach or threatened
breach by Executive of paragraph 3(b) or 3(c), or for Cadence or Executive in
the event of a breach or threatened breach of paragraph 3(e). In the event of
any such breach or threatened breach, the non-breaching party may either with or
without pursuing any potential damage remedies, obtain from a court of competent
jurisdiction, and enforce, an injunction prohibiting the other party from
violating this Agreement and requiring the other party to comply with the terms
of this Agreement.
     4. TRANSITION COMPENSATION AND BENEFITS. In consideration for Executive’s
execution and delivery of an effective release of claims as set forth in this
Agreement and as compensation for Executive’s services during the Transition
Period, Cadence will provide the following payments and benefits to Executive
(to which Executive would not otherwise be entitled), after Executive has
returned to the Company all hard and soft copies of records, documents,
materials and files relating to confidential, proprietary or sensitive company
information in his possession or control during his period of employment as CEO,
as well as all other Company-owned property then in his possession, except to
the extent retained pursuant to Section 7 of the Employment Agreement:
     a. provided that Executive does not resign from employment with Cadence
under this Agreement and Cadence does not terminate Executive’s employment with
Cadence due to a breach by Executive of Executive’s duties under this Agreement,
a monthly salary commencing on the first pay date following the date that is six
months after the Transition Commencement Date of $4,000 less applicable tax
withholdings and deductions, payable for a period of six months, in accordance
with Cadence’s regular payroll schedule;
     b. all of the unvested equity compensation awards (including stock options,
restricted stock and restricted stock units) that are not performance-based
within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”), that are outstanding and held by Executive on the
Transition Commencement Date and that would have

3



--------------------------------------------------------------------------------



 



vested over the twenty-four (24) months following the date of termination had
Executive continued to serve as CEO under his Employment Agreement during that
period shall immediately vest and become exercisable in full on the Effective
Date of this Agreement, and there shall be no further vesting of those equity
compensation awards during or after the Transition Period except as otherwise
provided by paragraph 6 hereof. Provided Executive continues in employment under
this Agreement through the end of the applicable performance period, unvested
equity compensation awards that are performance-based within the meaning of
Section 162(m) of the Code and that are outstanding and held by Executive on the
Transition Commencement Date shall continue to vest through the end of the
applicable performance period, but only to the extent justified by the
satisfaction of the performance goals prescribed for such equity awards. Upon
the conclusion of the performance period, such awards shall immediately vest to
the extent they would have vested over the twenty-four (24) months following the
date of termination had Executive continued to serve as an executive of the
Company pursuant to his Employment Agreement, and there shall be no further
vesting of such awards during or after the Transition Period except as otherwise
provided by paragraph 6 hereof. Any acceleration pursuant to this paragraph 4(b)
will have no effect on any other provisions of the stock awards;
     c. Executive’s employment pursuant to this Agreement shall be considered a
continuation of employee status and continuous service for all purposes under,
but only under, any equity compensation awards previously granted to Executive
by the Company and outstanding on the Transition Commencement Date; and
     d. if Executive elects to continue coverage under Cadence’s medical,
dental, and vision insurance plans pursuant to COBRA following the Transition
Commencement Date, Cadence will pay the COBRA premiums for Executive and his
qualified beneficiaries during the Transition Period.
     Except as so provided or as otherwise set forth in paragraph 6 hereof,
Executive will receive no other compensation or benefits from Cadence in
consideration of Executive’s services during the Transition Period.
     5. TERMINATION PAYMENTS AND BENEFITS; REFUND OF PAYMENTS.
     a. Provided that Executive does not resign from employment with Cadence
under this Agreement and Cadence does not terminate Executive’s employment with
Cadence due to a material breach by Executive of Executive’s duties under this
Agreement, and in consideration for Executive’s execution and acceptance of and
adherence to this Agreement and Executive’s further execution and delivery of a
Release of Claims in the form of Attachment 1 hereto on a date that is at least
six months after the Transition Commencement Date, Cadence will provide to
Executive the following termination payments and benefits to which Executive
would not otherwise be entitled, in each case, so long as the revocation period
of the Release of Claims (as defined in that document) has expired prior to the
date of payment:
          i. a lump-sum payment of $                     [amount equal to 300%
of Executive’s annual Base Salary at the highest rate in effect during
Executive’s employment with

4



--------------------------------------------------------------------------------



 



the Company], less applicable tax deductions and withholdings; payable on the
thirtieth (30th) day following the date that is six months after the Transition
Commencement Date (the “Initial Payment Date”); and
          ii. commencing on the first payroll date coincident with or following
the Initial Payment Date and continuing on each payroll date thereafter until
the Transition Termination Date, $                     [amount equal to 100% of
Executive’s annual Base Salary at the highest rate in effect during Executive’s
employment as CEO], less applicable tax deductions and withholdings, payable in
equal pro rata installments on each such payroll date, provided that the final
payment shall be contingent upon Executive’s further execution and delivery of
an effective Release of Claims in the form of Attachment 2 to this Agreement and
the expiration of the revocation period of the Release of Claims (as defined in
that document); provided, further, that the Company shall have no further
obligation to make any monthly installments after the Transition Termination
Date should such date occur pursuant to paragraph 2(a) or 2(b) hereof, and
provided, further, if the Transition Termination Date should occur pursuant to
paragraph 2(b) hereof, Executive shall promptly refund to the Company any and
all amounts theretofore paid to Executive pursuant to paragraphs 5(a)(i) and
5(a)(ii) hereof, with interest on any such amounts of eight percent per annum,
compounded monthly.
     b. Notwithstanding anything in this Agreement to the contrary, Section 9.16
of the Employment Agreement is hereby incorporated by reference in its entirety.
     6. CHANGE IN CONTROL. If this Agreement is executed by Executive in
connection with his termination without Cause (as defined in the Employment
Agreement) or Constructive Termination (as defined in the Employment Agreement)
occurring within thirteen (13) months following a Change in Control (as defined
in the Employment Agreement) or if a Change in Control occurs within three
months (3) following his termination without Cause or Constructive Termination,
in which case the Company shall promptly notify Executive of the occurrence of
such Change in Control, then:
     a. The amount of vesting acceleration set forth in Section 4.5(a)(3) of the
Employment Agreement shall apply in lieu of the amount of vesting acceleration
set forth in paragraph 4(h) of this Agreement; and
     b. The amount of cash set forth in Sections 4.5(a)(1) and 4.5(a)(2) of the
Employment Agreement shall apply in lieu of the amounts set forth, respectively,
in paragraphs 5(a)(i) and 5(a)(ii) of this Agreement.
For the avoidance of doubt, if this Agreement has already been executed by
Executive and Cadence and within three (3) months following the Transition
Commencement Date a Change in Control occurs (a “Post-Termination Timely Change
in Control”), then paragraphs 7(a) and 7(b) of this Agreement shall take effect
immediately upon the effectiveness of the Post-Termination Timely Change in
Control.
     7. GENERAL RELEASE OF CLAIMS.
     a. Executive hereby irrevocably, fully and finally releases Cadence, its
parent, subsidiaries, affiliates, directors, officers, agents and employees
(“Releasees”) from all causes of

5



--------------------------------------------------------------------------------



 



action, claims, suits, demands or other obligations or liabilities, whether
known or unknown, suspected or unsuspected, that Executive ever had or now has
as of the time that Executive signs this Agreement which relate to his hiring,
his employment with the Company, the termination of his employment with the
Company and claims asserted in shareholder derivative actions or shareholder
class actions against the Company and its officers and Board of Directors, to
the extent those derivative or class actions relate to the period during which
Executive served as CEO The claims released include, but are not limited to, any
claims arising from or related to Executive’s employment with Cadence, such as
claims arising under (as amended) Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1974, the
Americans with Disabilities Act, the Equal Pay Act, the Fair Labor Standards
Act, the California Fair Employment and Housing Act, the California Labor Code,
the Employee Retirement Income Security Act of 1974 (except for any vested right
Executive has to benefits under an ERISA plan), the state and federal Worker
Adjustment and Retraining Notification Act, and the California Business and
Professions Code; any other local, state. federal, or foreign law governing
employment; and the common law of contract and tort. In no event, however, shall
any claims, causes of action, suits, demands or other obligations or liabilities
be released pursuant to the foregoing if and to the extent they relate to:
          i. any amounts or benefits to which Executive is or becomes entitled
pursuant to the provisions of this Agreement (including, without limitation,
paragraphs 1, 4. 5 and 6 hereof) or pursuant to the provisions designated in
Section 9.9 of the Employment Agreement to survive the termination of
Executive’s full-time employment as CEO;
          ii. claims for workers’ compensation benefits under any of the
Company’s workers’ compensation insurance policies or funds;
          iii. claims related to Executive’s COBRA rights;
          iv. any rights that Executive has or may have to be indemnified by the
Company pursuant to any contract, statute or common law principle; and
          v. any other rights or claims that Executive has or may have that
cannot, as a matter of law, be waived.
     b. Executive represents and warrants that he has not filed any claim,
charge or complaint against any of the Releasees.
     c. Executive acknowledges that the payments provided in this Agreement
constitute adequate consideration for the release set forth in this paragraph 7.
     d. Executive intends that this release of claims cover all claims subject
to this release, whether or not known to Executive. Executive further recognizes
the risk that, subsequent to the execution of this Agreement, Executive may
incur loss, damage or injury which Executive attributes to the claims
encompassed by this release. Executive expressly assumes this risk by signing
this Agreement and voluntarily and specifically waives any rights conferred by
California Civil Code section 1542 which provides as follows:

6



--------------------------------------------------------------------------------



 



A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
     e. Executive represents and warrants that there has been no assignment or
other transfer of any interest in any claim by Executive that is covered by this
release.
     8. REVIEW OF AGREEMENT; REVOCATION OF ACCEPTANCE. Executive has been given
at least 21 days in which to review and consider this Agreement, although
Executive is free to accept this Agreement at any time within that 21-day
period. Executive is advised to consult with an attorney about the Agreement. If
Executive accepts this Agreement, Executive will have an additional 7 days from
the date that Executive signs this Agreement to revoke that acceptance, which
Executive may effect by means of a written notice sent to both the General
Counsel and the Senior Vice President of Human Resources of Cadence. If this
7-day period expires without a timely revocation, this Agreement will become
final and effective on the eighth day following the date of Executive’s
signature, which eighth day will be the “Effective Date” of this Agreement.
     9. ARBITRATION. Except as expressly set forth in paragraph 3(g) hereof, all
claims, disputes, questions, or controversies arising out of or relating to this
Agreement, including without limitation the construction or application of any
of the terms, provisions, or conditions of this Agreement, will be resolved
exclusively in final and binding arbitration in accordance with the Arbitration
Rules and Procedures, or successor rules then in effect, of Judicial Arbitration
& Mediation Services, Inc. (“JAMS”). The arbitration will be held in the San
Jose, California, metropolitan area, and will be conducted and administered by
JAMS, or in the event JAMS does not then conduct arbitration proceedings, a
similarly reputable arbitration administrator. Executive and Cadence will select
a mutually acceptable, neutral arbitrator from among the JAMS panel of
arbitrators. Except as provided by this Agreement, the Federal Arbitration Act
will govern the administration of the arbitration proceedings. The arbitrator
will apply the substantive law (and the law of remedies, if applicable) of the
State of California, or federal law, if California law is preempted, and the
arbitrator is without jurisdiction to apply any different substantive law.
Executive and Cadence will each be allowed to engage in adequate discovery, the
scope of which will be determined by the arbitrator consistent with the nature
of the clan-nisi in dispute. The arbitrator will have the authority to entertain
a motion to dismiss and/or a motion for summary judgment by any party and will
apply the standards governing such motions under the Federal Rules of Civil
Procedure. The arbitrator will render a written award and supporting opinion
that will set forth the arbitrator’s findings of fact and conclusions of law.
Judgment upon the award may be entered in any court of competent jurisdiction.
Cadence will pay the arbitrator’s fees, as well as all administrative fees,
associated with the arbitration. Each party will he responsible for paying its
own attorneys’ fees and costs (including expert witness fees and costs, if any),
except as provided in paragraph 13 hereof.
     10. NO ADMISSION OF LIABILITY. Nothing in this Agreement will constitute or
he construed in any way as an admission of any liability or wrongdoing
whatsoever by Cadence or Executive.

7



--------------------------------------------------------------------------------



 



     11. INTEGRATED AGREEMENT. This Agreement, together with the provisions
designated in Section 9.9 of the Employment Agreement to survive the termination
of Executive’s full-time employment as CEO, is intended by the parties to be a
complete and final expression of their rights and duties respecting the subject
matter of this Agreement. Except as expressly provided herein, nothing in this
Agreement is intended to negate Executive’s agreement to abide by Cadence’s
policies while serving as a Cadence employee, including but not limited to
Cadence’s Employee Handbook, Sexual Harassment Policy and Code of Business
Conduct. or Executive’s continuing obligations under Executive’s Employee
Proprietary Information and Inventions Agreement, or any other agreement
governing the disclosure and/or use of proprietary information, which Executive
signed while working with Cadence or its predecessors; nor to waive any of
Executive’s obligations under state and federal trade secret laws.
     12. FULL SATISFACTION OF COMPENSATION OBLIGATIONS; ADEQUATE CONSIDERATION.
Executive agrees that the payments and benefits provided herein, together with
any payments or benefits to which Executive is or may become entitled pursuant
to the provisions of the Employment Agreement that survive the termination of
Executive’s full-time employment as CEO pursuant to Section 9.9 of the
Employment Agreement, are in full satisfaction of all obligations of Cadence to
Executive arising out of or in connection with Executive’s employment through
the Transition Termination Date, including, without limitation, all
compensation, salary, bonuses, reimbursement of expenses, and benefits.
     13. ATTORNEYS’ FEES. In the event of any dispute, controversy, claim,
litigation or arbitration arising out of or concerning Executive’s employment by
Cadence or the termination of Executive’s employment or this Agreement, the
prevailing party on the preponderance of the issues resolved in any such
dispute, controversy, claim, litigation or arbitration shall be entitled to
reasonable attorneys’ fees (excluding expert fees and costs).
     14. TAXES AND OTHER WITHHOLDINGS. Notwithstanding any other provision of
this Agreement, the Company may withhold from amounts payable hereunder all
federal, state, local and foreign taxes and other amounts that are required to
be withheld by applicable laws or regulations, and the withholding of any amount
shall be treated as payment thereof for purposes of determining whether
Executive has been paid amounts to which he is entitled.
     15. WAIVER. Neither party shall, by mere lapse of time, without giving
notice or taking other action hereunder, be deemed to have waived any breach by
the other party of any of the provisions of this Agreement. Further, the waiver
by either party of a particular breach of this Agreement by the other shall
neither be construed as, nor constitute, a continuing waiver of such breach or
of other breaches of the same or any other provision of this Agreement.
     16. MODIFICATION. This Agreement may not be modified unless such
modification is embodied in writing, signed by the party against whom the
modification is to be enforced; provided however that any amendment to this
Agreement that constitutes a subsequent deferral of deferred compensation under
Section 409A shall be done in a manner that conforms with the requirements of
such statute, and payment of amounts constituting deferred

8



--------------------------------------------------------------------------------



 



compensation payable hereunder may be accelerated only in accordance with Treas.
Reg §1.409A-3(j)(4).
     17. ASSIGNMENT AND SUCCESSORS. Cadence shall have the right to assign its
rights and obligations under this Agreement to an entity that, directly or
indirectly, acquires all or substantially all of the assets of Cadence. The
rights and obligations of Cadence under this Agreement shall inure to the
benefit and shall be binding upon the successors and assigns of Cadence.
Executive shall not have any right to assign his obligations under this
Agreement and shall only be entitled to assign his rights under this Agreement
upon his death, solely to the extent permitted by this Agreement, or as
otherwise agreed to by Cadence.
     18. SEVERABILITY. In the event that any part of this Agreement is found to
be void or unenforceable, all other provisions of the Agreement will remain in
full force and effect.
     19. GOVERNING LAW. This Agreement will be governed and enforced in
accordance with the laws of the State of California, without regard to its
conflict of laws principles.
EXECUTION OF AGREEMENT
The parties execute this Agreement to evidence their acceptance of it.

                  Dated:       Dated:    
 
                Michael J. Fister       CADENCE DESIGN SYSTEMS, INC.    
 
               
 
      By:        
 
         
 
Name    
 
          Title    

9



--------------------------------------------------------------------------------



 



ATTACHMENT 1
RELEASE OF CLAIMS
          1. For valuable consideration, I irrevocably, fully and finally
release Cadence, its parent, subsidiaries, affiliates, directors, officers,
agents and employees (“Releasees”) from all causes of action, claims, suits,
demands or other obligations or liabilities, whether known or unknown, suspected
or unsuspected, that I ever had or now have as of the time that I sign this
Agreement which relate to my hiring, my employment with the Company, the
termination of my employment with the Company and claims asserted in shareholder
derivative actions or shareholder class actions against the Company and its
officers and Board of Directors, to the extent those derivative or class actions
relate to the period during my employment with the Company. The claims released
include, but are not limited to, any claims arising from or related to
Executive’s employment with Cadence, such as claims arising under (as amended)
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1974, the Americans with Disabilities Act,
the Equal Pay Act, the Fair Labor Standards Act, the California Fair Employment
and Housing Act, the California Labor Code, the Employee Retirement Income
Security Act of 1974 (except for any vested right Executive has to benefits
under an ERISA plan), the state and federal Worker Adjustment and Retraining
Notification Act, and the California Business and Professions Code; any other
local, state, federal, or foreign law governing employment; and the common law
of contract and tort. This Release is not intended to, and does not, encompass
any right to compensation or benefits that I ha\ e under my Executive Transition
and Release Agreement with Cadence. In no event, however, shall any claims,
causes of action, suits, demands or other obligations or liabilities be released
pursuant to the foregoing if and to the extent they relate to:
               i. any amounts or benefits to which I am or become entitled to
pursuant to the provisions of this Agreement or pursuant to the provisions
designated in Section 9.9) of the Employment Agreement to survive the
termination of my full-time employment;
               ii. claims for workers’ compensation benefits under any of the
Company’s workers’ compensation insurance policies or funds;
               iii. claims related to my COBRA rights;
               iv. any rights that I have or may have to be indemnified by
Cadence pursuant to any contract, statute, or common law principle; and
               v. any other rights or claims that I have or may have that
cannot, as a matter of law, be waived.
     2. I intend that this Release cover all claims described above, whether or
not known to me. I further recognize the risk that, subsequent to the execution
of this Release, I may incur loss, damage or injury which I attribute to the
claims encompassed by this Release. I expressly assume this risk by signing this
Release and voluntarily and specifically waive any rights conferred by
California Civil Code section 1542 which provides as follows:

1



--------------------------------------------------------------------------------



 



A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
     3. I represent and warrant that there has been no assignment or other
transfer of any interest in any claim by me that is covered by this Release.
     4. I acknowledge that Cadence has given me 21 days in which to consider
this Release and advised me to consult an attorney about it. I further
acknowledge that once I execute this Release, I will have an additional 7 days
in which to revoke my acceptance of this Release by means of a written notice of
revocation given to the General Counsel and the executive overseeing Human
Resources. This Release will not be final and effective until the expiration of
this revocation period.
Dated:

         
 
 
 
Print Name    
 
       
 
 
 
Sign Name    

2



--------------------------------------------------------------------------------



 



ATTACHMENT 2
RELEASE OF CLAIMS
          1. For valuable consideration, I irrevocably, fully and finally
release Cadence, its parent, subsidiaries, affiliates, directors, officers,
agents and employees (“Releasees”) from all causes of action, claims, suits,
demands or other obligations or liabilities, whether known or unknown, suspected
or unsuspected, that I ever had or now have as of the time that I sign this
Agreement which relate to my hiring, my employment with the Company, the
termination of my employment with the Company and claims asserted in shareholder
derivative actions or shareholder class actions against the Company and its
officers and Board of Directors, to the extent those derivative or class actions
relate to the period during my employment with the Company. The claims released
include, but are not limited to, any claims arising from or related to
Executive’s employment with Cadence, such as claims arising under (as amended)
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1974, the Americans with Disabilities Act,
the Equal Pay Act, the Fair Labor Standards Act, the California Fair Employment
and Housing Act, the California Labor Code, the Employee Retirement Income
Security Act of 1974 (except for any vested right Executive has to benefits
under an ERISA plan), the state and federal Worker Adjustment and Retraining
Notification Act, and the California Business and Professions Code; any other
local, state, federal, or foreign law governing employment; and the common law
of contract and tort. This Release is not intended to, and does not, encompass
any right to compensation or benefits that I have under my Executive Transition
and Release Agreement with Cadence. In no event, however. shall any claims,
causes of action, suits, demands or other obligations or liabilities be released
pursuant to the foregoing if and to the extent they relate to:
               i. any amounts or benefits to which I am or become entitled to
pursuant to the provisions of this Agreement or pursuant to the provisions
designated in Section 9.9 of the Employment Agreement to survive the termination
of my full-time employment;
               ii. claims for workers’ compensation benefits under any of the
Company’s workers’ compensation insurance policies or funds;
               iii. claims related to my COBRA rights;
               iv. any rights that I have or may have to be indemnified by
Cadence pursuant to any contract, statute, or common law principle; and
               any other rights or claims that I have or may have that cannot,
as a matter of law, be waived.
     2. I intend that this Release cover all claims, whether or not known to me.
I further recognize the risk that, subsequent to the execution of this
Agreement, I may incur loss, damage or injury which I attribute to the claims
encompassed by this Release. I expressly assume this risk by signing this
Release and voluntarily and specifically waive any rights conferred by
California Civil Code section 1542 which provides as follows:

1



--------------------------------------------------------------------------------



 



A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
     3. I represent and warrant that there has been no assignment or other
transfer of any interest in any claim by me that is covered by this Release.
     4. I acknowledge that Cadence has given me 21 days in which to consider
this Release and advised me to consult an attorney about it. I further
acknowledge that once I execute this Release, I will have an additional 7 days
in which to revoke my acceptance of this Release by means of a written notice of
revocation given to the General Counsel and the executive overseeing Human
Resources. This Release will not be final and effective until the expiration of
this revocation period.
Dated:

         
 
 
 
Print Name    
 
       
 
 
 
Sign Name    

2



--------------------------------------------------------------------------------



 



EXHIBIT C
RELEASE AGREEMENT
(DEATH or PERMANENT DISABILITY)

 



--------------------------------------------------------------------------------



 



RELEASE AGREEMENT
     1. GENERAL RELEASE OF CLAIMS.
          a. Executive or, in the event of his incapacity due to Permanent
Disability as defined in Executive’s Employment Agreement, his legal
representative acting on his behalf, or, in the event of his death, his estate,
hereby irrevocably, fully and finally releases Cadence, its parent,
subsidiaries, affiliates, directors, officers, agents and employees
(“Releasees”) from all causes of action, claims, suits, demands or other
obligations or liabilities, whether known or unknown, suspected or unsuspected,
that Executive ever had or now has as of the time that Executive signs this
Release Agreement which relate to his hiring, his employment with the Company,
the termination of his employment with the Company and claims asserted in
shareholder derivative actions or shareholder class actions against the Company
and its officers and Board of Directors, to the extent those derivative or class
actions relate to the period during which Executive was employed by the Company.
The claims released include, but are not limited to, any claims arising from or
related to Executive’s employment with Cadence, such as claims arising under (as
amended) Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Age Discrimination in Employment Act of 1974, the Americans with
Disabilities Act, the Equal Pay Act, the Fair Labor Standards Act, the
California Fair Employment and Housing Act, the California Labor Code, the
Employee Retirement Income Security Act of 1974 (except for any vested right
Executive has to benefits under an ERISA plan), the state and federal Worker
Adjustment and Retraining Notification Act, and the California Business and
Professions Code; any other local, state, federal, or foreign law governing
employment; and the common law of contract and tort. In no event, however, shall
any claims, causes of action, suits, demands or other obligations or liabilities
be released pursuant to the foregoing if and to the extent they relate to:
               i. any amounts or benefits to which Executive is or becomes
entitled pursuant to the provisions of this Release Agreement or pursuant to the
provisions designated in Section 9.9 of Executive’s Employment Agreement to
survive the termination of Executive’s full-time employment;
               ii. claims for workers’ compensation benefits under any of the
Company’s workers’ compensation insurance policies or funds;
               iii. claims related to Executive’s COBRA rights;
               iv. any rights that Executive has or may have to be indemnified
by Cadence pursuant to any contract, statute, or common law principle; and
               v. any other rights or claims that Executive has or may have that
cannot, as a matter of law, be waived.
          b. Executive represents and warrants that he has not filed any claim,
charge or complaint against any of the Releasees.

1



--------------------------------------------------------------------------------



 



          c. Executive acknowledges that the payments provided in his Employment
Agreement constitute adequate consideration for this release.
          d. Executive intends that this release of claims cover all claims,
whether or not known to Executive. Executive further recognizes the risk that,
subsequent to the execution of this Release Agreement, Executive may incur loss,
damage or injury which Executive attributes to the claims encompassed by this
release. Executive expressly assumes this risk by signing this Release Agreement
and voluntarily and specifically waives any rights conferred by California Civil
Code section 1542 which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
          e. Executive represents and warrants that there has been no assignment
or other transfer of any interest in any claim by Executive that is covered by
this release.
          f. For purposes of this Release Agreement, the term “Executive” shall
apply to (i) the individual executive if the Release Agreement is executed by
the individual executive or by his legal representative acting on his behalf, or
(ii) the individual executive’s estate, as the context requires.
          g. The undersigned represents that he is the individual executive, his
legal representative or the executor or administrator of his estate, and that he
or it is authorized to bind the individual executive or his estate, as
applicable.
     2. REVIEW OF RELEASE AGREEMENT; REVOCATION OF ACCEPTANCE. Executive has
been given at least 21 days in which to review and consider this Release
Agreement, although Executive is free to accept this Release Agreement anytime
within that 21-day period. Executive is advised to consult with an attorney
about the Release Agreement. If Executive accepts this Release Agreement,
Executive will have an additional 7 days from the date that Executive signs this
Release Agreement to revoke that acceptance, which Executive may effect by means
of a written notice sent to the CEO. If this 7-day period expires without a
timely revocation, this Release Agreement will become final and effective on the
eighth day following the date of Executive’s signature, which eighth day will be
the “Effective Date” of this Release Agreement.
     The undersigned has executed this Release Agreement on this            day
of                     ,           .
 

2



--------------------------------------------------------------------------------



 



EXHIBIT D
LETTER REGARDING EXCISE TAX

 



--------------------------------------------------------------------------------



 



[                    ] [__], 2008
Michael J. Fister
[Address]
Dear Michael:
In connection with the employment agreement between you and Cadence Design
Systems, Inc. (the “Company”) dated concurrently with this letter (the
“Agreement”), pursuant to which a portion of the Termination Benefits you may
receive under the Agreement and the Transition Agreement may be reduced pursuant
to Section 5 of the Agreement in order to avoid the imposition of an Excise Tax
in connection with a Change in Control, you and the Company hereby agree that
the order of any reductions shall be as follows:
(a) first, Termination Benefits payable in the form of cash the payment of which
are contingent on future events shall be reduced first,
(b) second, Termination Benefits payable in the form of cash that are not
contingent shall be reduced next.
(c) third, Termination Benefits consisting of accelerated vesting of property
shall be reduced last.
provided that in each case if you are entitled to multiple payments of benefits
within a particular category described in (a) – (c), such payments within a
particular category shall be reduced in proportion to the amounts thereof, as
reasonably determined by the Accountants.
You agree and acknowledge that this letter agreement serves as your written
identification of the ordering of benefits reduction for purposes of Section 5
of the Agreement. You and the Company further agree that notwithstanding
anything to the contrary in the Agreement, the order of reductions in your
Termination Benefits as set forth above may only be amended in a manner that
complies with the subsequent deferral election rules of Code
Section 409A(a)(4)(C).
In addition, you and the Company agree that in the event you pay the Excise Tax
and are entitled to receive the Termination Benefits which were previously
reduced, the Company shall pay to yore such benefits in the reverse order of the
reductions as set forth in (a) – (c) above.

1



--------------------------------------------------------------------------------



 



Capitalized terms not defined in this letter agreement shall have the meanings
ascribed in the Agreement.

            Very truly yours

Cadence Design Systems, Inc.
      By:           James J. Cowie        Sr. VP & General Counsel     

     
ACCEPTED AND AGREED
   
 
   
Michael J. Fister
   
 
   
 
Signature
   
 
   
 
Date
   

2



--------------------------------------------------------------------------------



 



EXHIBIT E
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 



--------------------------------------------------------------------------------



 



CADENCE DESIGN SYSTEMS, INC.
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
(to be signed in conjunction with Employment Agreement)
     In consideration of my employment or continued employment by Cadence Design
Systems, Inc. or one of its subsidiaries (the “Company”), and the compensation
now and hereafter paid to me, I hereby agree as follows:
1. NONDISCLOSURE
          1.1 Recognition of Company’s Rights; Nondisclosure. At all times
during my employment and thereafter, I will hold in strictest confidence and
will not disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I will obtain Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and / or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.
          1.2 Proprietary Information. The term “Proprietary Information” shall
mean any and all confidential and/or proprietary knowledge, data or information
of, or acquired by, the Company. By way of illustration but not limitation,
“Proprietary Information” includes (a) information relating to products,
processes, know-how, designs, drawings, concepts, test data, formulas, methods,
compositions, ideas, algorithms, techniques, developmental or experimental work,
improvements and discoveries, (hereinafter collectively referred to as
“Inventions”); (b) information regarding plans for research, development, new
products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers; and
(c) information regarding the skills and compensation of other employees of the
Company. Notwithstanding the foregoing, it is understood that, at all such
times, I am free to use information which is generally known in the trade or
industry, which is not gained as result of a breach of this Agreement, and my
own, skill, knowledge, know-how and experience to whatever extent and in
whichever way I wish.
          1.3 Third Party Information. I understand, in addition, that the
Company has received and in the future will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes. During the term of my
employment and thereafter, I will hold Third Party Information in the strictest
confidence and will not disclose to anyone (other than Company personnel who
need to know such information in connection with their work for the Company) or
use, except in connection with my work for the Company, Third Party Information
unless expressly authorized by an officer of the Company in writing.
          1.4 No Improper Use of Information of Prior Employers and Others.
During my employment by the Company I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of the Company any unpublished documents or any property
belonging to my former employer or any other person to whom I have an obligation
of confidentiality unless consented to in writing by that former employer or
person. I will use in the performance of my duties only information which is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company.
2. ASSIGNMENT OF INVENTIONS
          2.1 Proprietary Rights. The term “Proprietary Rights” shall mean all
trade secret, patent, copyright, mask work and other intellectual property
rights throughout the world.
          2.2 Prior Inventions. Inventions, if any, patented or unpatented,
which I made prior to the commencement of my employment with the Company are
excluded from the scope of this Agreement. To preclude any possible uncertainty,
I have set forth on Exhibit B (Previous Inventions) attached hereto a complete
list of all inventions that 1 have, alone or jointly with others, conceived,
developed or reduced to practice or caused to be conceived, developed or reduced
to practice prior to the commencement of my employment with the Company, that

1



--------------------------------------------------------------------------------



 



I consider to be my property or the property of third parties and that I wish to
have excluded from the scope of this Agreement (collectively referred to as
“Prior Inventions”). If disclosure of any such Prior Invention(s) would cause me
to violate any prior confidentiality agreement, I understand that I am not to
list such Prior Invention(s) in Exhibit B, but am only to disclose a cursory
name for each such invention, a listing of the party(ies) to whom it belongs and
the fact that full disclosure as to such inventions has not been made for that
reason. A space is provided on Exhibit B for such purpose. If no such disclosure
is attached, I represent that there are no Prior Inventions. If, in the course
of my employment with the Company, I incorporate a Prior Invention into a
Company product, process or machine, the Company is hereby granted and shall
have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license
(with rights to sublicense through multiple tiers of sublicensees) to make, have
made, modify, use and sell such Prior Invention. Notwithstanding the foregoing,
I agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.
          2.3 Assignment of Inventions. Subject to Sections 2.4 and 2.6, I
hereby assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company. Inventions assigned
to the Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions.”
          2.4 Nonassignable Inventions. This Agreement does not apply to an
Invention which qualifies fully as a Nonassignable Invention under Section 2870
of the California Labor Code (hereinafter “Section 2870”). I have reviewed the
notification on Exhibit A (Limited Exclusion Notification) and agree that my
signature thereon acknowledges receipt of the notification.
          2.5 Obligation to Keep Company Informed. During the period of my
employment, I will promptly disclose to the Company fully and in writing all
Inventions authored, conceived or reduced to practice by me, either alone or
jointly with others, particularly if I commercialize an idea that the Company
decided not to pursue. In addition, I will promptly disclose to the Company all
patent applications filed by me or on my behalf during my employment. At the
time of each such disclosure, I will advise the Company in writing of any
Inventions that I believe fully qualify for protection under Section 2870; and I
will at that time provide to the Company in writing all evidence necessary to
substantiate that belief. The Company will keep in confidence and will not use
for any purpose or disclose to third parties without my consent any confidential
information disclosed in writing to the Company pursuant to this Agreement
relating to Inventions that qualify fully for protection under the provisions of
Section 2870.
          2.6 Government or Third Party. I also agree to assign all my right,
title and interest in and to any particular Invention to a third party,
including without limitation the United States, as directed by the Company.
          2.7 Works for Hire. I acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of my employment and which are protectable by copyright are “works made for
hire,” pursuant to United States Copyright Act (17 U.S.C. Section 101).
          2.8 Enforcement of Proprietary Rights. During; and after my employment
with the Company, I will assist the Company in every proper way to obtain, and
from time to time enforce, United States and foreign Proprietary Rights relating
to Company Inventions in any and all countries. To that end I will execute,
verify and deliver such documents and perform such other acts (including
appearances as a witness) as the Company may reasonably request for use in
applying for, obtaining, perfecting, evidencing, sustaining and enforcing such
Proprietary Rights and the assignment thereof. In addition, I will execute,
verify and deliver assignments of such Proprietary Rights to the Company or its
designee. My obligation to assist the Company with respect to Proprietary Rights
relating to such Company Inventions in any and all countries shall continue
beyond the termination of my employment, but the Company shall compensate me at
a reasonable rate after my termination for the time actually spent by me at the
Company’s request on such assistance.
In the event the Company is unable for any reason. after reasonable effort to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal

 



--------------------------------------------------------------------------------



 



force and effect as if executed by me. I hereby waive and quitclaim to the
Company any and all claims, of any nature whatsoever, which I now or may
hereafter have for infringement of any Proprietary Rights assigned hereunder to
the Company.
3. RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to and remain the sole property of the Company at all times.
4. ADDITIONAL ACTIVITIES. I agree that during the period of my employment by the
Company as Chief Executive Officer I will not, without the Company’s express
written consent, engage in any employment or business activity which is
competitive with, or would otherwise conflict with, my employment by the
Company; provided, however, that nothing herein supersedes my rights and
obligations under the Transition Agreement (as defined in my Employment
Agreement with the Company, effective as of May 12, 2004), if applicable.
5. AT-WILL EMPLOYMENT. I agree and understand that nothing in this Agreement
shall confer any right with respect to continuation of employment by the
Company, nor shall it interfere in any way with my right or the Company’s right
to terminate the employment relationship at any time, for any reason, with or
without cause, and with or without notice. I understand that, other than the
Company’s Senior Vice President of Organizational Development and Human
Resources, no manager, supervisor, employee or any other representative or agent
of the Company has the authority to enter into an agreement to the contrary. I
further understand that an agreement to the contrary by the Senior Vice
President of Organizational Development and Human Resources is not valid unless
it has been approved by the Company’s Board of Directors and is in writing.
6. NO CONFLICTING OBLIGATION. I represent that my performance of all the terms
of this Agreement, and of my duties as an employee of the Company, does not and
will not breach any agreement to keep in confidence information acquired by me
in confidence or in trust prior to my employment by the Company. I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith.
7. RETURN OF COMPANY DOCUMENTS AND PROPERTY. When I leave the employ of the
Company, I will deliver to the Company any and all drawings, notebooks, notes,
memoranda, source code, specifications, devices, formulas, records, manuals,
reports and documents, together with all copies thereof, and any other material
containing or disclosing any Company Inventions, Third Party Information or
Proprietary Information of the Company, that is within my possession, custody or
control. Further, upon termination of employment I also will return any and all
Company property or equipment in my possession, custody or control. Prior to
leaving, I will cooperate with the Company in completing and signing the
Company’s agreement regarding termination.
8. NON-PRIVATE NATURE OF COMPANY PROPERTY. I understand that I have no
expectation of privacy in the voicemail and electronic mail provided to me by
the Company or in any property situated on the Company’s premises and/or owned
by the Company, including disks and other storage media, filing cabinets or
other work areas. I further understand that such property, including voicemail
and electronic mail, is subject to inspection by Company personnel at any time.
9. NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.
10. NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.
11. GENERAL PROVISIONS.
     11.1 Governing Laws, Consent to Personal Jurisdiction. This Agreement will
be governed by and construed according to the laws of the State of California;
as such laws are applied to agreements entered into and to be performed entirely
within California between California residents.
     11.2 Severability. In the event any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. If, moreover, any one or more of

 



--------------------------------------------------------------------------------



 



the provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.
     11.3 Survival. The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee.
     11.4 Waiver. No waiver by the Company of any breach of this Agreement shall
be a waiver of any preceding or succeeding breach. No waiver by the Company of
any right under this Agreement shall be construed as a wavier of any other
right. the Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.
     11.5 Entire Agreement. The obligations pursuant to Sections 1 and 2 of this
Agreement shall apply to any time during which I was previously employed, or am
in the future employed, by the Company as a consultant if no other agreement
governs nondisclosure and assignment of inventions during such period. This
Agreement is the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersedes all prior discussions
between us, except that the Cadence Code of Conduct and my offer letter, both of
which I signed, are incorporated herein. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged. Any subsequent change
or changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.
     This Agreement shall be effective as of the first day of my employment with
the Company, namely:
     I HAVE READ THIS AGREEMENT CAREFULLY AND IN ITS ENTIRETY. I UNDERSTAND ITS
TERMS. I HAVE COMPLETELY AND ACCURATELY FILLED OUT EXHIBIT B TO THIS AGREEMENT.

     
Dated:
   
 
   
Signature
     
 
Michael J. Fister
   

ACCEPTED AND AGREED TO:
CADENCE DESIGN SYSTEMS, INC.

         
By:
       
 
 
 
   
 
       
Title:
       
 
 
 
   
Date:
       

Address: 2655 Seely Avenue, San Jose, CA 95134

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LIMITED EXCLUSION NOTIFICATION
          THIS IS TO NOTIFY you in accordance with Section 2872 of the
California Labor Code that the foregoing Agreement between you and the Company
does not require you to assign or offer to assign to the Company any invention
that you developed entirely on your own time without using the Company’s
equipment, supplies, facilities or trade secret information except for those
inventions that either:
          (1) Relate at the time of conception or reduction to practice of the
invention to the Company’s business, or actual or demonstrably anticipated
research or development of the Company;
          (2) Result from any work performed by you for the Company.
          To the extent a provision in the foregoing Agreement purports to
require you to assign an invention otherwise excluded from the preceding
paragraph, the provision is against the public policy of this state and is
unenforceable.
          This limited exclusion does not apply to any patent or invention
covered by a contract between the Company and the United States or any of its
agencies requiring full title to such patent or invention to be in the United
States.
          I ACKNOWLEDGE RECEIPT of a copy of this notification.

             
 
  By:        
 
     
 
(printed name of employee)    
 
           
 
  Date:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT B

     
TO:
  Cadence Design Systems, Inc.
 
   
FROM:
   
 
   
DATE:
   
 
   
SUBJECT: Previous Inventions

          1. Except as listed in Section 2 below, the following is a complete
list of all inventions or improvements relevant to the subject matter of my
employment by [Company] (the “Company”) that have been made or conceived or
first reduced to practice by me alone or jointly with others prior to my
engagement by the Company:

                    o   No inventions or improvements.                         o
  See below:                  
 
                 
 
                 
 
                        o   Additional sheets attached.    

          2. Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following party(ies);

                  Invention or Improvement   Party(ies)   Relationship
 
           
1.
           
 
           
 
           
2.
           
 
           
 
           
3.
           
 
           

                    o    Additional sheets attached.    

 